The offense is the unlawful sale of intoxicating liquor; punishment fixed at confinement in the penitentiary for one year. *Page 600 
We find no statement of facts, and the State's counsel objects to the consideration of the bills of exception for the reason that they were not filed within the time allowed by law. The court adjourned an eight-weeks term on the 31st day of March, 1923. The motion for new trial was overruled on the 26th day of January. Under the law, appellant was automatically given thirty days thereafter within which to file his bills of exception. See Art. 845, C.C.P. They were not filed until the 29th day of March. In the absence of an extension of the time allowed by law within thirty days from the overruling of the motion for new trial, the bills filed are not entitled to consideration. This court has no authority to consider them. See Palmer v. State, 92 Tex. Crim. 640, 245 S.W. Rep., 239; Sanders v. State, 60 Tex. Crim. 34; Griffin v. State, 59 Tex.Crim. Rep.; Jones v. State, No. 7760, not yet reported.
No error appearing, the judgment is affirmed.
Affirmed.
                          ON REHEARING.                        November 7, 1923.